DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
While the prior art discloses elevator systems that monitor the hoisting machine, wherein position data and speed data of the elevator are measured, and wherein braking is applied according to measurements and thresholds, the prior art fails to disclose the elevator system of the present invention.  Specifically, the prior art fails to disclose an elevator comprising: an elevator shaft defined by surrounding walls and top and bottom end terminals; an elevator car moveable in the elevator shaft; elevator hoisting ropes coupled to the elevator car; an elevator hoisting machine comprising a traction sheave, which is engaged with the elevator hoisting ropes; a traction monitor configured to determine traction of the hoisting machine; an electromechanical brake; a measuring apparatus adapted to provide speed data and position data of the elevator car; and a safety processor associated with the traction monitor and the measuring apparatus, the safety processor comprising an ETLS threshold configured to decrease towards the top and/or bottom end terminal in accordance with the position of the elevator car; wherein the ETSL threshold is adjusted on the basis of the traction of the hoisting machine; and
wherein the safety processor is configured to determine a speed parameter from the speed data of the elevator car, and to determine an elevator car slowdown failure if the speed parameter meets or exceeds the ETSL threshold, and wherein the safety processor is adapted to cause braking of the hoisting machine with the electromechanical brake upon determination of the slowdown failure.  For this reason, the application is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF9/10/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837